Citation Nr: 1235461	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.  He died in March 2007 at the age of 88.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the claim.  

The appellant and her son testified at a personal hearing before the undersigned Veterans Law Judge in January 2011.  A transcript is of record. 

The Board remanded the claim in August 2011 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as cellulitis, due to or as a consequence of stroke with left hemiparesis and multi infarct dementia; due to or as a consequence of congestive heart failure, coronary heart disease/diabetes mellitus; due to or as a consequence of chronic obstructive pulmonary disease/hypothyroidism.  

2.  Cellulitis; stroke with left hemiparesis and multi infarct dementia; congestive heart failure; coronary heart disease; diabetes mellitus; chronic obstructive pulmonary disease; and hypothyroidism were not present in service and are not shown to be etiologically related to service. 

3.  Service-connected chronic enteritis did not contribute to the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011). 

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2011).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2011). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2011). 

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The appellant essentially asserts that the Veteran died due to his service-connected stomach disorder, to include chronic enteritis, as he was complaining of stomach pains prior to his death, and/or that the listed cause of death on his death certificate, cellulitis, should be service-connected.  In regards to the latter argument, appellant testified that the Veteran had had problems with his legs since the time they met in 1946 and that he had cellulitis and sores on his legs for the longest time.    

The Veteran died in March 2007 at the age of 88, more than six decades after his discharge from active duty.  As indicated in the death certificate, the direct cause of death was cellulitis, due to or as a consequence of stroke with left hemiparesis and multi infarct dementia; due to or as a consequence of congestive heart failure, coronary heart disease/diabetes mellitus; due to or as a consequence of chronic obstructive pulmonary disease/hypothyroidism.  

For definitional purposes, cellulitis is an inflammation of body tissue (especially that below the skin) characterized by fever and swelling and redness and pain.  See Dorland's Illustrated Medical Dictionary (28th ed. 1994).  

The evidence of record does not support the claim for service connection for the cause of the Veteran's death on a direct basis.  As an initial matter, the service treatment records are devoid of reference to complaint of, or treatment for, cellulitis, or any problems involving his skin, and at the time of his discharge from service, physical examination of his skin was normal except for an abdominal scar that existed prior to service.  Service treatment records are also devoid of reference to complaint of, or treatment for, stroke with left hemiparesis, multi infarct dementia, congestive heart failure, coronary heart disease, diabetes mellitus, chronic obstructive pulmonary disease, and/or hypothyroidism.  

The post-service medical evidence of record reveals that the Veteran was admitted to the VAMC in East Orange, New Jersey, in February 1988 after suffering a cerebrovascular accident (CVA) in December 1987, which left him with left hemiparesis.  He developed mild congestive heart failure and atrial fibrillation in February 1988 and had a history of non-insulin dependent diabetes mellitus, hypertension, and anemia prior to that.  

The Veteran was discharged from the East Orange VAMC in August 1988.  His problems with coronary heart disease, chronic obstructive pulmonary disease, and hypothyroidism developed in later years.  He also had recurrent problems with cellulitis on his bilateral lower extremities throughout his many years of treatment, and was found to have arm cellulitis at the time of his admission to the East Orange VAMC in March 2007 prior to his death.  

At the time of his March 2007 admission, it was also noted that he had a habit of picking his skin and was noted to have multiple ulcers/skin breakdowns on his upper and lower extremity secondary to picking, as well as an edematous left hand.  

The Board has reviewed the extensive medical records, both VA and private, and has not found any competent evidence that establishes an etiological relationship between cellulitis and active service.  The Board notes that cellulitis of the bilateral lower extremities, if etiologically related to any medical condition, was often linked to venous insufficiency and deep vein thrombosis, see e.g., December 1997 record from Deborah Heart and Lung Center (chronic venous insufficiency of left lower extremity with edema, dermatitis, and cellulitis); and that service connection for varicose veins and residuals of cold injuries to the feet (trench foot) had been denied prior to the Veteran's death.  

The competent evidence does not establish an etiological relationship between stroke with left hemiparesis, multi infarct dementia, congestive heart failure, coronary heart disease, diabetes mellitus, chronic obstructive pulmonary disease, and/or hypothyroidism and active service.  

The evidence of record also does not support the claim for cause of the Veteran's death due to a service-connected disability.  As noted above, appellant essentially asserts that the Veteran died due to his service-connected stomach disorder, to include chronic enteritis, as he was complaining of stomach pains prior to his death.  

Service connection for chronic enteritis was established in a February 1946 rating decision and was rated as 30 percent disabling at the time of the Veteran's death.  At the time of his March 2007 transfer from a VA nursing home to the East Orange VAMC, he denied nausea, vomiting, abdominal pain, melena, hematochezia, weight loss and dysuria.  The competent evidence of record does not establish an etiological relationship between his service-connected chronic enteritis and cellulitis, stroke with left hemiparesis, multi infarct dementia, congestive heart failure, coronary heart disease, diabetes mellitus, chronic obstructive pulmonary disease, and/or hypothyroidism.  

The appellant is competent to report on the symptoms she observed associated with the Veteran's service-connected chronic enteritis.  Her contentions regarding his complaints of stomach pains prior to his death, however, are not supported by the record of his admission to the East Orange VAMC in March 2007.  Moreover, she is not competent to attribute the symptomatology associated with chronic enteritis to any of the causes of the Veteran's death because the gastrointestinal system is an internal process that cannot be directly observed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The Board acknowledges the medical literature submitted by the appellant on enteritis and Crohn's enteritis, but finds that to the extent that she is attempting to extrapolate from this literature that service connection for the cause of the Veteran's death is warranted, such extrapolation would constitute nothing more than an unsubstantiated medical conclusion that was not based on the medical evidence of record specific to her claim.  The medical literature she relied upon does not take into account his specific history, but rather provides general information and medical conclusions about enteritis/Crohn's enteritis. 

In the absence of any competent evidence that establishes an etiological relationship between cellulitis, stroke with left hemiparesis, multi infarct dementia, congestive heart failure, coronary heart disease, diabetes mellitus, chronic obstructive pulmonary disease, and/or hypothyroidism and active service or the Veteran's service-connected chronic enteritis and any of the disabilities that caused his death, and for the reasons discussed more fully above, the Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  As such, the appeal is denied. 

Finally, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Notice was initially provided to the appellant in a July 2007 letter.  Additional notice was subsequently provided in letters dated April 2009, August 2010, and August 2011 (pursuant to the Board's remand) and the claim was readjudicated in a July 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, and VA has substantially complied with the Board's August 2011 remand, as the Veteran's extensive VA and private treatment records have been associated with the claims folder and unsuccessful efforts were made to obtain records from the Social Security Administration.  The Board notes that the East Orange VAMC provided records dated as early as February 1988, but did not have any records dated from January 1, 1942 to February 21, 1988.  

The Board acknowledges that a medical opinion has not been obtained in relation to appellant's claim for service connection for the cause of the Veteran's death, but finds that no opinion is needed in the absence of any competent evidence that any of the disabilities that caused his death (cellulitis, stroke with left hemiparesis, multi infarct dementia, congestive heart failure, coronary heart disease, diabetes mellitus, chronic obstructive pulmonary disease, and/or hypothyroidism) are etiologically related to service and/or that his service-connected chronic enteritis contributed to his death.  

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


